Citation Nr: 1029732	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-46 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The record indicates that the appellant had no qualifying service 
with the United States Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act  
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  Id.  However, nothing 
in this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."  Id.  

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  

Section 1002 (d) provides that an eligible person is any person 
who: (1) served (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Id.

The appellant contends that he had military service as a 
recognized guerilla during WWII and asserts that he is entitled 
to VA benefits as a result of his military duties.  

In support of his claim, the appellant submitted a Certification 
from the Office of the Assistant General of the Army Forces of 
the Philippine Army purporting to certify service as a member of 
the "C" Company of the 53rd Infantry Bicol Brigade guerilla 
unit.  In a January 2006 affidavit, he certified that he served 
in the guerilla forces from March 1942 through April 1945 and 
provided a copy of an Oath of Service for the 53d Infantry 
Regiment of the Philippine Army, United States Armed Forces of 
the Far East (USAFFE), dated March 1942.   

He also submitted affidavits from fellow soldiers reporting that 
they served, along with appellant, as members of the 53rd 
Infantry Regiment Battalion at Camp Isarog.  However, these 
documents are insufficient to establish veteran status.  

The Certifications from the Office of Assistant General and 
affidavits submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as they are not official documents of the appropriate United 
States service department, but rather alleged documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one- 
time payment from the Filipino Veterans Equity Compensation Fund.

Basic eligibility for VA benefits may be established only upon 
verification of valid military service by the service department 
or by the National Personnel Records Center (NPRC).  

In a July 2006 response, the NPRC determined that there was no 
verifiable service under the appellant's name.  Moreover, NPRC 
conducted a subsequent search after receiving new information 
regarding his service number in November 2006, but the search 
again revealed that the appellant had no recognized guerrilla 
service or service as a member of the Philippine Commonwealth 
Army in the service of the U.S. Armed Forces.  

As the service department's findings are binding and conclusive 
upon VA, the Board is bound by this determination.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  The proper course for the appellant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA. 

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

However, when the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (VCAA not applicable to a claim for non-
service connected pension when the claimant did not serve on 
active duty during a period of war).

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant is 
ineligible for the benefit sought "because of lack of qualifying 
service, lack of veteran status, or other lack of legal 
entitlement."  38 C.F.R. § 3.159(d).  As the law (i.e., the 
appellant's basic eligibility) is dispositive in the instant 
claim, the VCAA is not applicable.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


